Citation Nr: 1141367	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO, in pertinent part, denied the benefits sought on appeal.     

The Board previously remanded the claim in January 2011 for further development and adjudication.  However, as the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

As noted in the Introduction, the claim was previously before the Board in January 2011.  At that time, the Board determined that additional notice and evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall, supra.   

Specifically, the Board found that in order to resolve the claim, a Remand was necessary to obtain another VA medical opinion, which was based on full consideration of the Veteran's assertions and which was supported by a clearly stated rationale.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).

The examiner was asked to provide opinions as to whether it was at least likely as not that the Veteran's claimed left hip disability was causally related to her active duty service or proximately due to, the result of, or aggravated by her service-connected bilateral knee and/or left heel disabilities.  The examiner was informed that "[a]ll opinion and conclusions expressed must be supported by a complete rationale in the report." 

The Veteran was afforded a VA examination in April 2011.  The examiner opined that the Veteran's left hip disability was not causally related to her active duty service or to the injury of the left thigh in 1991.  The examiner additionally opined that the Veteran's left hip condition was not proximately due to or the result of the service-connected right knee, left knee, or left heel spur conditions.  The examiner additionally found that the "[V]eteran's left heel condition ha[d] not been aggravated by her right or left knee conditions or her left heel conditions (disabilities)."  

The examiner failed to provide any rationale for the opinions expressed.  Additionally, the Board presumes this last statement "[V]eteran's left heel condition ha[d] not been aggravated by her right or left knee conditions or her left heel conditions (disabilities)" was meant to read left hip disability had not been aggravated, but this is not clear and such clarification must also be sought.

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claim.  The AMC/RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  

1.  The AMC/RO must contact the VA examiner who conducted the April 11, 2011, examination.  The AMC/RO must inform the examiner that he should provide the complete rationale for all opinions expressed in his April 11, 2011, report.  Specifically, the examiner should provide rationale for the following opinions: that the Veteran's left hip disability was not causally related to her active duty service or to the injury of the left thigh in 1991; that the Veteran's left hip condition was not proximately due to or the result of the service-connected right knee, left knee, or left heel spur conditions.  The examiner should clarify the following opinion and set forth the rationale for such an opinion: "[V]eteran's left heel condition ha[d] not been aggravated by her right or left knee conditions or her left heel conditions (disabilities)."  

If the April 11, 2011, examiner is no longer available, the Veteran should be scheduled for another VA examination, to include review of the claims file, with the new examiner to respond to the same questions posed in the Board's January 2011 remand.  The opinions should be supported by a detailed rationale. 

2.  The AMC/RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of any indicated development, the AMC/RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


